           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BRIDGETT BEARDEN                                           PLAINTIFF

v.                       No: 4:21-cv-210 DPM

DOES                                                  DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Bearden hasn't paid the filing and administrative fees or filed
a complete application to proceed in forma pauperis; and the time to do
so has passed.   Doc. 6. Her complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                      {/
                                      D .P. Marshall Jr.
                                      United States District Judge
